DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 05AUG2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b) rejections and claim, drawings objections previously set forth in the Non-Final Office Action mailed 20MAY2022.
Applicant's arguments filed 05AUG2022 have been fully considered. See updated rejections below.
Regarding BABB as not analogous arts, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
In this case, BABB is in the same technological environment of the claimed invention including separation of a biological fluid into its components. It is not tenable to limit an obvious analysis based on a single claimed element. The Supreme Court has made clear that an obviousness analysis “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). That is because “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In this case, the Examiner’s reasons for combining the references do not have to be the same as Applicant’s reasons. A drip chamber is well-known in the art and is well-understood to suppress pressure variations caused by e.g. a pump or something else. FELL teaches both an axially movable member and a pump, which either one would be changing the fluid pressure by facilitating fluid flow into and out of the separation chamber. See e.g. FELL C2/L16-19; C9/L23-34.
Regarding KIMRAY, KIMRAY relates to pressure control valves for separators. KIMRAY is in the same technological environment of the claimed invention including fluid flow systems. Use of a diaphragm to control pressure is known in the art. If not in the same field of endeavor, then KIMRAY is reasonably pertinent to the particular problem with which the applicant was concerned, which is suppressing pressure variations in fluid flow. Fluid pressure is an important aspect in many applications apart from oil and gas operations. An analogous art does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
It is noted that the Applicant makes no further arguments as to why GEWECKE, ROSENBERG, AND DELCASTILLO, would not be analogous art.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a means that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are:
means for controlling operation of the system, which is interpreted as control circuitry including software programmed into a desktop computer, a laptop computer, or a smartphone (P7/L1-9; P9/L23-28).
means for monitoring the position of the axially movable member, which is interpreted as a detector (P7/L1-9; P9/L23-28).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 line(s) 2 sets forth the limitation “said pulse dampener”. There is insufficient antecedent basis for this limitation in the claim. Perhaps the Applicant intended claim 21 to be dependent on claim 36.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,7-13,17-20 are rejected under 35 U.S.C. 103 as being unpatentable over FELL (US 6123655) in view of JONES (US 3737096).
Regarding claim 1, FELL teaches a cell separation system with variable size chamber for the processing of biological fluids (title, Figs.) comprising:
a centrifugal separating chamber (Fig. 10 #13; C5/L29-31) rotatable about an axis of rotation and having walls that define a hollow interior, a top end, a bottom end, an axial opening (Fig. 1 #2) positioned at said top end (see details of Fig. 1);
an axially movable member (Fig. 1 #5) contained within said chamber which, along with said walls, defines a separation space of variable volume (Fig. 1 #12; C4/L64-65), within said chamber;
a plurality of valves (e.g. Fig. 10 #87-90) wherein each valve is in selective fluid connection with one of a plurality of tubes;
a plurality of containers (Fig. 10 #83-85,92) fluidly connected to said plurality of tubes whereby said chamber and said plurality of containers are in selective fluid communication;
a length of tubing (Fig. 10 #93) capable of establishing fluid communication between said chamber and said plurality of valves, said tubing including a portion which forms at least a part of a pump (Fig. 10 #111) capable of fluid pumping within the tubing;
wherein a valve of said plurality of valves is adjustable (e.g. open or closed) to open a flow path between a container of said plurality of containers and said separation space.
wherein said pump is activable to promote a movement of said biological fluid between said container and said separation space and a movement of said axially movable member towards said bottom end or said top end of said separating chamber. (C9/L23-34).
FELL does not teach the pump is activable in opposing directions (or reversible). However, JONES teaches a blood processing control apparatus (title, Figs.) including a control pump which allows fluid to enter and exit (abstract). The pump is suitably controlled by a reversible electric motor, whereby the amount and direction of hydraulic flow can be varied (C2/L9-14; C6/L16-19). JONES further teaches such a pump allows for a degree of flexibility in operating the system (abstract).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the pump of FELL to be reversible for the purpose of improving flexibility in operation and control of the system. The references are combinable, because they are in the same technological environment of centrifugal separations. See MPEP 2141 III (A) and (G).
Regarding claim 7, FELL teaches the separating chamber is substantially cylindrical (C4/L63; Fig. 10).
Regarding claim 8-11, FELL teaches the separating chamber is formed from rigid plastic such as polypropylene or polycarbonate (C5/L10-12). If not explicated stated, it is obvious to make other parts such as the movable member out of rigid plastic for the purpose of structural integrity during use and autoclave sterilization (C5/L12).
Regarding claims 12-13, FELL teaches the axially moveable member comprises a seal (O-ring, Fig. 1 #10) positioned around its outer circumference.
Regarding claims 17-20, FELL teaches the plurality of containers or bags (Fig. 10 #83-85,92) are fluidly connected to said plurality of tubes whereby said chamber and said plurality of containers are in selective fluid communication may comprises collected biological fluid that has been separated and may contain an additive solution (C6/L25-36).
Note that the limitations “biological fluid”, “additive solution”, and “blood” sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Claims 36,4,21-24 are rejected under 35 U.S.C. 103 as being unpatentable over FELL (US 6123655) in view of JONES (US 3737096) and BABB (WO 8300088).
Regarding claims 36,4, FELL does not teach a pulse dampener. However, BABB teaches a system suitable for extracorporeal treatment of whole blood (abstract) comprising:
a blood separation chamber (e.g. Fig. 1 #24);
a pulse dampener (drip chamber, Fig. 1 #27) positioned along a tubing between said chamber and a pump (Fig. 1 #19).
One having ordinary skill in the art would recognize that drip chambers or pulse dampeners are conventionally well known in the art, which are useful for maintaining a constant pressure in the tubing and may be suitably placed in the tubing as desired to stabilize any pressure variations induced by pumps (P21/L12-21).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of FELL with a pulse dampener as is known in the art in order to stabilize pressure variations. The references are combinable, because they are in the same technological environment of extracorporeal blood treatments. See MPEP 2141 III (A) and (G).
Regarding claims 21-24, the combination of references teaches and/or suggests a pump (FELL Fig. 10 #111) is positioned between said pulse dampener and said valve arrangement and external to the tubing and is a peristaltic pump (C9/L25).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over FELL (US 6123655) in view of JONES (US 3737096) and BABB (WO 8300088) evidenced by GEWECKE (US 3054401).
Regarding claim 2, BABB’s pulse dampener comprises an air cavity positioned above said tubing (see details as shown in GEWECKE e.g. Fig. 4; C2/L16-18).
Regarding claim 3, BABB’s pulse dampener is an air spring (see details as shown in GEWECKE e.g. Fig. 4; note that the drip chamber accommodates pressurized air which would act like a spring; C2/L16-18).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over FELL (US 6123655) in view of JONES (US 3737096), BABB (WO 8300088) and ROSENBERG (US 3650093).
Regarding claim 3, FELL does not an air spring. However, ROSENBERG teaches a sterile disposable medicament administration system (title, Figs.) including a pump (Figs. 1-2 #20) and an air spring (Figs. 1-2 #34), which takes up pressure surges arising from pumping action of the syringe and delivers a steady flow despite intermittent pumping (C2/L70-74).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of FELL with a pulse dampener/air spring as is known in the art in order to stabilize pressure variations. The references are combinable, because they are in the same technological environment of medical fluid systems. See MPEP 2141 III (A) and (G).
Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable FELL (US 6123655) in view of JONES (US 3737096), BABB (WO 8300088), and KIMRAY “What is a back pressure valve (or regulator)?”.
Regarding claims 5-6, FELL does not teach a diaphragm or a piston backed by a spring. However, KIMRAY teaches a back pressure valve or regulator (title, Figs. videos) for separators which has been known in the art since 1948. Such regulators accurately control their pressure across a variety of flows. The regulator includes a spring that pushes down on a diaphragm assembly mounted on a piston/plunger regulated by gas/air pressure. If not explicitly stated, it would be obvious to use air as a readily available compressible fluid.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the system of FELL with a pulse dampener/valve as is known in the art in order to accurately control pressure variations. The references are combinable, because they are in the same technological environment of fluid flow systems. See MPEP 2141 III (A), (G), and (F).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over FELL (US 6123655) in view of JONES (US 3737096) and ITO (US 4425112).
Regarding claims 14-15, FELL is silent as to the material of the O-rings. However, ITO teaches a flow-through centrifuge (title, Figs.) including O-rings made of silicon rubber (Fig. 4 #63; C5/L2-3) as is known in the art.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the O-ring of FELL to be made of silicon rubber as is known in the art in order to maintain a proper seal. The references are combinable, because they are in the same technological environment of centrifuge systems. See MPEP 2141 III (A) and (G).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over FELL (US 6123655) in view of JONES (US 3737096), BABB WO (8300088) and DELCASTILLO (US 20090131859).
Regarding claim 25, FELL teaches a e.g. a peristaltic pump (C9/L25), but does not teach a membrane pump. However, DELCASTILLO teaches a flow pulsatility dampening devices for closed-loop controlled infusion systems (title, Figs.) including e.g. a peristaltic pump or a membrane pump (Fig. 1 #14; par. [0019]).
One having ordinary skill in the art would understand that DELCASTILLO’s membrane pump is an art-recognized equivalent of the peristaltic pump for the same purpose and thus establishes a prima facie case of obviousness (MPEP 2144.06). 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the pump of FELL to be e.g. a membrane pump, which is a known art art-recognized equivalent to a peristaltic pump. The references are combinable, because they are in the same technological environment of fluid systems. See MPEP 2141 III (A) and (G).
Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over FELL (US 6123655) in view of JONES (US 3737096) and ROBERTS (US 20080082084).
Regarding claims 26-28, FELL is silent as to the type of valve. However, ROBERTS a system to vent gas from a body cavity (title, Figs.) including a valve (Fig. 1 #20) that may be a stopcock or pinch valve (par. [0017]), which are known art-recognized equivalents of commonly known valves in the art.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to specify the valve of FELL to be either a stopcock or pinch valve, which are conventionally known valves in the art. The references are combinable, because they are in the same technological environment of fluid systems. See MPEP 2141 III (A) and (G).
Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over FELL (US 6123655) in view of JONES (US 3737096) and KREBS (US 4049192).
Regarding claims 29-30, FELL teaches:
a means for controlling operation of the system (via e.g. a control system, Fig 7 #74), which may be electronic control (C9/L4); and,
a means for monitoring the position of the axially movable member (via e.g. a sensor; C7/L56-62).
FELL is silent as to computer software control. However, KREBS teaches a blood washing method using a saline wash solution of varying concentration for use with blood washing apparatus (title, Figs.) including a centrifugal separator, pumps, and a control unit (C1/L19; Figs. 1,6-7). The control unit includes a programmed computer which provides automatic control (C6/L12-20).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify the control system of FELL to include a programmed computer which provides improved automatic control. The references are combinable, because they are in the same technological environment of fluid systems. See MPEP 2141 III (A) and (G).
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777